Per Curiam:

We find nothing substantial in the argument of counsel for plaintiff in error in support of the assignments of error. The testimony of the absent witness was largely cumulative. The admission of testimony *792claimed by plaintiff in error to be incompetent we regard as harmless. While the court by reiteration gave much emphasis to the law governing contributory negligence, we cannot say that the jury were prejudiced thereby against the plaintiff in error.
The judgment of the trial court will be affirmed.